Exhibit 10.7

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
September 29, 2009, by and among Colony Financial, Inc., a Maryland corporation
(the “Company” or the “Indemnitor”), and Thomas J. Barrack, Jr. (the
“Indemnitee”).

WHEREAS, the Indemnitee is an executive chairman and a member of the Board of
Directors of the Company and in such capacities is performing a valuable service
for the Company;

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;

WHEREAS, the Articles of Amendment and Restatement of the Company (the
“Charter”) provide that the Company shall indemnify and advance expenses to its
directors and officers to the maximum extent permitted by Maryland law in effect
from time to time;

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each director and officer of the Company shall be indemnified by the
Company to the maximum extent permitted by Maryland law in effect from time to
time and shall be entitled to advancement of expenses consistent with Maryland
law; and

WHEREAS, to induce the Indemnitee to provide services to the Company as an
executive chairman and a member of the Board of Directors, and to provide the
Indemnitee with specific contractual assurance that indemnification will be
available to the Indemnitee regardless of, among other things, any amendment to
or revocation of the Charter or the Bylaws, or any acquisition transaction
relating to the Company, the Indemnitor desires to provide the Indemnitee with
protection against personal liability as set forth herein.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1. DEFINITIONS.

For purposes of this Agreement:

 

  (A) “Change in Control” shall mean

 

  i. the dissolution or liquidation of the Company;

 

  ii.

the merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or immediately
following which the persons or entities who were beneficial owners (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of voting



--------------------------------------------------------------------------------

 

securities of the Company immediately prior thereto cease to beneficially own
more than fifty percent (50%) of the voting securities of the surviving entity
immediately thereafter;

 

  iii. a sale of all or substantially all of the assets of the Company to
another person or entity other than an affiliate of the Company;

 

  iv. any transaction (including without limitation a merger or reorganization
in which the Company is the surviving entity) that results in any person or
entity or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act) (other than persons who are stockholders or affiliates immediately
prior to the transaction) owning twenty percent (20%) or more of the combined
voting power of all classes of shares of the Company; or

 

  v. individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or contests by or on behalf of a
person other than the Board of Directors.

 

  (B) “Corporate Status” describes the status of a person who is or was a
director or officer of the Company or is or was serving at the request of the
Company as a director, officer, partner (limited or general), member, director,
employee or agent of any other foreign or domestic corporation, partnership,
joint venture, limited liability company, trust, other enterprise (whether
conducted for profit or not for profit) or employee benefit plan. The Company
shall be deemed to have requested the Indemnitee to serve an employee benefit
plan where the performance of the Indemnitee’s duties to the Company also
imposes or imposed duties on, or otherwise involves or involved services by, the
Indemnitee to the plan or participants or beneficiaries of the plan.

 

  (C) “Expenses” shall include all attorneys’ and paralegals’ fees, retainers,
court costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness in a
Proceeding.

 

2



--------------------------------------------------------------------------------

  (D) “Proceeding” includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation (including any internal investigation),
administrative hearing, or any other proceeding, including appeals therefrom,
whether civil, criminal, administrative, or investigative, except one initiated
by the Indemnitee pursuant to paragraph 8 of this Agreement to enforce such
Indemnitee’s rights under this Agreement.

 

  (E) “Special Legal Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, or in the
past two years has been, retained to represent (i) the Indemnitor or the
Indemnitee in any matter material to either such party, or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.

 

2. INDEMNIFICATION

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of stockholders or resolution of the Board of Directors or
otherwise if, by reason of such Indemnitee’s Corporate Status, such Indemnitee
is, or is threatened to be made, a party to any threatened, pending, or
completed Proceeding, including a Proceeding by or in the right of the Company.
Unless prohibited by paragraph 13 hereof and subject to the other provisions of
this Agreement, the Indemnitee shall be indemnified hereunder, to the maximum
extent permitted by Maryland law in effect from time to time, against judgments,
penalties, fines, liabilities, and settlements and reasonable Expenses actually
incurred by or on behalf of such Indemnitee in connection with such Proceeding
or any claim, issue or matter therein; provided, however, that if such
Proceeding was initiated by or in the right of the Company, indemnification may
not be made in respect of such Proceeding if the Indemnitee shall have been
finally adjudged to be liable to the Company. For purposes of this paragraph 2,
excise taxes assessed on the Indemnitee with respect to an employee benefit plan
pursuant to applicable law shall be deemed fines.

 

3. EXPENSES OF A SUCCESSFUL PARTY

Without limiting the effect of any other provision of this Agreement and without
regard to the provisions of paragraph 6 hereof, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding pursuant to a final
non-appealable order, such Indemnitee shall be indemnified against all
reasonable Expenses actually incurred by or on behalf of such Indemnitee in
connection therewith. If the Indemnitee is not wholly successful in such
Proceeding pursuant to a final non-appealable order but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues, or
matters in such Proceeding pursuant to a final non-appealable order, the
Indemnitor shall indemnify the Indemnitee against all reasonable Expenses
actually incurred by or on behalf of such Indemnitee in connection with each
successfully resolved claim, issue or matter. For purposes of this paragraph and
without limitation, the termination of any claim, issue or matter in such
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

3



--------------------------------------------------------------------------------

4. ADVANCEMENT OF EXPENSES

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses incurred by the Indemnitee in connection with any such
Proceeding within twenty (20) days after the receipt by the Indemnitor of a
statement from the Indemnitee requesting such advance from time to time, whether
prior to or after final disposition of such Proceeding; provided that, such
statement shall reasonably evidence the Expenses incurred or to be incurred by
the Indemnitee and shall include or be preceded or accompanied by (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Indemnitor as
authorized by this Agreement has been met and (ii) a written undertaking by or
on behalf of the Indemnitee to repay the amounts advanced if it should
ultimately be determined that the standard of conduct has not been met. The
undertaking required by clause (ii) of the immediately preceding sentence shall
be an unlimited general obligation of the Indemnitee but need not be secured and
may be accepted without reference to financial ability to make the repayment.

 

5. WITNESS EXPENSES

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitor against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

6. DETERMINATION OF ENTITLEMENT TO AND AUTHORIZATION OF INDEMNIFICATION

 

  (A) To obtain indemnification under this Agreement, the Indemnitee shall
submit to the Indemnitor a written request, including therewith such
documentation and information reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification.

 

  (B)

Indemnification under this Agreement may not be made unless authorized for a
specific Proceeding after a determination has been made in accordance with this
paragraph 6(B) that indemnification of the Indemnitee is permissible in the
circumstances because the Indemnitee has met the following standard of conduct:
the Indemnitor shall indemnify the Indemnitee in accordance with the provisions
of paragraph 2 hereof, unless it is established that: (a) the act or omission of
the

 

4



--------------------------------------------------------------------------------

 

Indemnitee was material to the matter giving rise to the Proceeding and (x) was
committed in bad faith or (y) was the result of active and deliberate
dishonesty; (b) the Indemnitee actually received an improper personal benefit in
money, property or services; or (c) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Upon receipt by the Indemnitor of the Indemnitee’s written request for
indemnification pursuant to subparagraph 6(A), a determination as to whether the
applicable standard of conduct has been met shall be made within the period
specified in paragraph 6(E): (i) if a Change in Control shall have occurred, by
Special Legal Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee, with Special Legal Counsel selected
by the Indemnitee (the Indemnitee shall give prompt written notice to the
Indemnitor advising the Indemnitor of the identity of the Special Legal Counsel
so selected); or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of directors not,
at the time, parties to the Proceeding, or, if such quorum cannot be obtained,
then by a majority vote of a committee of the Board of Directors consisting
solely of two or more directors not, at the time, parties to such Proceeding and
who were duly designated to act in the matter by a majority vote of the full
Board of Directors in which the designated directors who are parties may
participate, (B) if the requisite quorum of the full Board of Directors cannot
be obtained therefor and the committee cannot be established (or, even if such
quorum is obtainable or such committee can be established, if such quorum or
committee so directs), by Special Legal Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee, with
Special Legal Counsel selected by the Board of Directors or a committee of the
Board of Directors by vote as set forth in clause (ii)(A) of this paragraph 6(B)
(or, if the requisite quorum of the full Board of Directors cannot be obtained
therefor and the committee cannot be established, by a majority of the full
Board of Directors in which directors who are parties to the Proceeding may
participate) (if the Indemnitor selects Special Legal Counsel to make the
determination under this clause (ii), the Indemnitor shall give prompt written
notice to the Indemnitee advising him or her of the identity of the Special
Legal Counsel so selected) or (C) if so directed by a majority of the members of
the Board of Directors, by the stockholders of the Company. If it is so
determined that the Indemnitee is entitled to indemnification, payment to the
Indemnitee shall be made within ten (10) days after such determination.
Authorization of indemnification and determination as to reasonableness of
Expenses shall be made in the same manner as the determination that
indemnification is permissible. However, if the determination that
indemnification is permissible is made by Special Legal Counsel under clause
(ii)(B) above, authorization of indemnification and determination as to
reasonableness of Expenses shall be made in the manner specified under clause
(ii)(B) above for the selection of such Special Legal Counsel.

 

  (C)

The Indemnitee shall cooperate with the person or entity making such
determination with respect to the Indemnitee’s entitlement to indemnification,

 

5



--------------------------------------------------------------------------------

 

including providing upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any reasonable costs or expenses (including reasonable attorneys’
fees and disbursements) incurred by the Indemnitee in so cooperating shall be
borne by the Indemnitor (irrespective of the determination as to the
Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

 

  (D) In the event the determination of entitlement to indemnification is to be
made by Special Legal Counsel pursuant to paragraph 6(B) hereof, the Indemnitee,
or the Indemnitor, as the case may be, may, within seven days after such written
notice of selection shall have been given, deliver to the Indemnitor or to the
Indemnitee, as the case may be, a written objection to such selection. Such
objection may be asserted only on the grounds that the Special Legal Counsel so
selected does not meet the requirements of “Special Legal Counsel” as defined in
paragraph 1 of this Agreement. If such written objection is made, the Special
Legal Counsel so selected may not serve as Special Legal Counsel until a court
has determined that such objection is without merit. If, within twenty (20) days
after submission by the Indemnitee of a written request for indemnification
pursuant to paragraph 6(A) hereof, no Special Legal Counsel shall have been
selected or, if selected, shall have been objected to, either the Indemnitor or
the Indemnitee may petition a court for resolution of any objection which shall
have been made by the Indemnitor or the Indemnitee to the other’s selection of
Special Legal Counsel and/or for the appointment as Special Legal Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom an objection is so resolved or
the person so appointed shall act as Special Legal Counsel under paragraph 6(B)
hereof. The Indemnitor shall pay all reasonable fees and expenses of Special
Legal Counsel incurred in connection with acting pursuant to paragraph 6(B)
hereof, and all reasonable fees and expenses incident to the selection of such
Special Legal Counsel pursuant to this paragraph 6(D). In the event that a
determination of entitlement to indemnification is to be made by Special Legal
Counsel and such determination shall not have been made and delivered in a
written opinion within ninety (90) days after the receipt by the Indemnitor of
the Indemnitee’s request in accordance with paragraph 6(A), upon the due
commencement of any judicial proceeding in accordance with paragraph 8(A) of
this Agreement, Special Legal Counsel shall be discharged and relieved of any
further responsibility in such capacity.

 

  (E)

If the person or entity making the determination whether the Indemnitee is
entitled to indemnification shall not have made a determination within
forty-five (45) days after receipt by the Indemnitor of the request therefor,
the requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be entitled to such indemnification,
absent: (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such

 

6



--------------------------------------------------------------------------------

 

indemnification under applicable law. Such 45-day period may be extended for a
reasonable time, not to exceed an additional fifteen (15) days, if the person or
entity making said determination in good faith requires additional time for the
obtaining or evaluating of documentation and/or information relating thereto.
The foregoing provisions of this paragraph 6(E) shall not apply: (i) if the
determination of entitlement to indemnification is to be made by the
stockholders and if within fifteen (15) days after receipt by the Indemnitor of
the request for such determination the Board of Directors resolves to submit
such determination to the stockholders for consideration at an annual or special
meeting thereof to be held within seventy-five (75) days after such receipt and
such determination is made at such meeting, or (ii) if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to paragraph 6(B) of this Agreement.

 

7. PRESUMPTIONS

 

  (A) In making a determination with respect to entitlement or authorization of
indemnification hereunder, the person or entity making such determination shall
presume that the Indemnitee is entitled to indemnification under this Agreement
and the Indemnitor shall have the burden of proof to overcome such presumption.

 

  (B) The termination of any Proceeding by conviction, or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, creates a rebuttable presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.

 

8. REMEDIES

 

  (A) In the event that: (i) a determination is made in accordance with the
provisions of paragraph 6 that the Indemnitee is not entitled to indemnification
under this Agreement, or (ii) advancement of reasonable Expenses is not timely
made pursuant to this Agreement, or (iii) payment of indemnification due the
Indemnitee under this Agreement is not timely made, the Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction of
such Indemnitee’s entitlement to such indemnification or advancement of
Expenses.

 

  (B) In the event that a determination shall have been made pursuant to
paragraph 6 of this Agreement that the Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this paragraph 8
shall be conducted in all respects as a de novo trial on the merits. The fact
that a determination had been made earlier pursuant to paragraph 6 of this
Agreement that the Indemnitee was not entitled to indemnification shall not be
taken into account in any judicial proceeding commenced pursuant to this
paragraph 8 and the Indemnitee shall not be prejudiced in any way by reason of
that adverse determination. In any judicial proceeding commenced pursuant to
this paragraph 8, the Indemnitor shall have the burden of proving that the
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

7



--------------------------------------------------------------------------------

  (C) If a determination shall have been made or deemed to have been made
pursuant to this Agreement that the Indemnitee is entitled to indemnification,
the Indemnitor shall be bound by such determination in any judicial proceeding
commenced pursuant to this paragraph 8, absent: (i) a misstatement by the
Indemnitee of a material fact, or an omission of a material fact necessary to
make the Indemnitee’s statement not materially misleading, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
under applicable law.

 

  (D) The Indemnitor shall be precluded from asserting in any judicial
proceeding commenced pursuant to this paragraph 8 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Indemnitor is bound by all the provisions
of this Agreement.

 

  (E) In the event that the Indemnitee, pursuant to this paragraph 8, seeks a
judicial adjudication of such Indemnitee’s rights under, or to recover damages
for breach of, this Agreement, if successful on the merits or otherwise as to
all or less than all claims, issues or matters in such judicial adjudication,
the Indemnitee shall be entitled to recover from the Indemnitor, and shall be
indemnified by the Indemnitor against, any and all reasonable Expenses actually
incurred by such Indemnitee in connection with each successfully resolved claim,
issue or matter.

 

9. NOTIFICATION AND DEFENSE OF CLAIMS

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
is materially prejudiced thereby. With respect to any such Proceeding as to
which Indemnitee notifies the Indemnitor of the commencement thereof:

 

  (A) The Indemnitor will be entitled to participate therein at its own expense.

 

  (B)

Except as otherwise provided below, the Indemnitor will be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from the Indemnitor to Indemnitee of the Indemnitor’s election so to
assume the defense thereof, the Indemnitor will not be liable to Indemnitee
under this Agreement for any legal or other expenses subsequently incurred by
Indemnitee in connection with the defense thereof other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and
disbursements of such counsel incurred after notice from the Indemnitor of the
Indemnitor’s assumption of the defense thereof shall be at the expense of
Indemnitee unless

 

8



--------------------------------------------------------------------------------

 

(a) the employment by counsel by Indemnitee has been authorized by the
Indemnitor, (b) the Indemnitee shall have reasonably concluded that there may be
a conflict of interest between the Indemnitor and the Indemnitee in the conduct
of the defense of such action, (c) such Proceeding seeks penalties or other
relief against the Indemnitee with respect to which the Indemnitor could not
provide monetary indemnification to the Indemnitee (such as injunctive relief or
incarceration) or (d) the Indemnitor shall not in fact have employed counsel to
assume the defense of such action, in each of which cases the fees and
disbursements of counsel shall be at the expense of the Indemnitor. The
Indemnitor shall not be entitled to assume the defense of any Proceeding brought
by or on behalf of the Indemnitor, or as to which Indemnitee shall have reached
the conclusion specified in clause (b) above, or which involves penalties or
other relief against Indemnitee of the type referred to in clause (c) above.

 

  (C) The Indemnitor shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Indemnitor’s written consent. The Indemnitor shall not settle any
action or claim in any manner that would impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Indemnitor nor
Indemnitee will unreasonably withhold or delay consent to any proposed
settlement.

 

10. NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE SUBROGATION

 

  (A) The rights of indemnification and to receive advancement of reasonable
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which the Indemnitee may at any time be entitled under
applicable law, the Charter, the Bylaws, any other agreement, a vote of
stockholders, a resolution of the Board of Directors or otherwise, except that
any payments otherwise required to be made by the Indemnitor hereunder shall be
offset by any and all amounts received by the Indemnitee from any other
indemnitor or under one or more liability insurance policies maintained by an
indemnitor or otherwise and shall not be duplicative of any other payments
received by an Indemnitee from the Indemnitor in respect of the matter giving
rise to the indemnity hereunder. No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to the Indemnitee with
respect to any action taken or omitted by the Indemnitee prior to such
amendment, alteration or repeal.

 

  (B) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors and officers of the Company, the
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available and upon any “Change
in Control” the Company shall use commercially reasonable efforts to obtain or
arrange for continuation and/or “tail” coverage for the Indemnitee to the
maximum extent obtainable at such time.

 

9



--------------------------------------------------------------------------------

  (C) In the event of any payment under this Agreement, the Indemnitor shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all actions necessary
to secure such rights, including execution of such documents as are necessary to
enable the Indemnitor to bring suit to enforce such rights.

 

  (D) The Indemnitor shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

 

11. CONTINUATION OF INDEMNITY

 

  (A) All agreements and obligations of the Indemnitor contained herein shall
continue during the period the Indemnitee is an officer or a member of the Board
of Directors of the Company and shall continue thereafter so long as the
Indemnitee shall be subject to any threatened, pending or completed Proceeding
by reason of such Indemnitee’s Corporate Status and during the period of statute
of limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status. This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.

 

  (B) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance reasonably satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

 

12. SEVERABILITY

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

10



--------------------------------------------------------------------------------

13. EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR ADVANCEMENT OF EXPENSES

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute.

 

14. NOTICE TO THE COMPANY STOCKHOLDERS

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the stockholders of the
Company with the notice of the next Company stockholders’ meeting or prior to
the meeting.

 

15. HEADINGS

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

16. MODIFICATION AND WAIVER

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17. NOTICES

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed, or (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed, if
so delivered or mailed, as the case may be, to the following addresses:

If to the Indemnitee, to the address set forth in the records of the Company.

If to the Indemnitor, to:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: Chief Financial Officer

Fax No.: 310-407-7430

 

11



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Colony Financial, Inc.

2450 Broadway, 6th Floor

Santa Monica, CA 90404

Attention: Joy Mallory

Fax No.: 310-407-7416

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18. GOVERNING LAW

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

19. NO ASSIGNMENTS

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor. Any assignment or
delegation in violation of this paragraph 19 shall be null and void.

 

20. NO THIRD PARTY RIGHTS

Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.

 

21. COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COLONY FINANCIAL, INC. By:  

/s/ Richard B. Saltzman

Name:   Richard B. Saltzman Title:   President and Chief Executive Officer
INDEMNITEE: By:  

/s/ Thomas J. Barrack, Jr.

Name:   Thomas J. Barrack, Jr.